Citation Nr: 0500649	
Decision Date: 01/11/05    Archive Date: 01/19/05

DOCKET NO.  99-24 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a compensable evaluation for nonspecific 
synovitis of the left third metacarpal joint.

2.  Entitlement to an initial compensable evaluation for 
surgical scar, web of left hand between index and middles 
fingers.

3.  Entitlement to special monthly compensation based on loss 
of use of finger of left hand.

4.  Entitlement to a 10 percent evaluation pursuant to 
38 C.F.R. § 3.324.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to February 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on appeal 
from rating determinations, by the New York, New York, 
Regional Office (RO).  

During the course of this appeal, service connection was 
granted for residual scarring of the left hand.  An initial 
noncompensable rating was assigned.  There was disagreement 
with the initial rating, so staged ratings are for 
consideration.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Review of the record suggests that for part of the appeal 
period the appellant was undergoing occupational therapy 
through the VA.  Those records do not appear to have been 
requested.  In view of the need for those records, and 
initial review of those data by the RO, remand is indicated.  
See Disabled American Veterans, et. al. v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).

The record further reveals that the RO attempted to arrange a 
more recent physical examination.  It appears that notice was 
sent, but the veteran failed to report for the examination.  
His representative has requested additional examination, 
which the Board will interpret as a willingness on the part 
of the veteran to cooperate with the examination request.  It 
is not indicated in the current file whether the notice to 
report for the examination was returned as undeliverable.  He 
was informed of his failure to cooperate in the most recent 
supplemental statement of the case and has not registered 
disagreement therewith.

In this case, the veteran underwent a VA examination in March 
1999, five years ago.  As note, in a November 2004 statement, 
the veteran's representative asserts that a remand is 
required to secure a new examination.  Specifically, it is 
argued that the veteran's disability is worse, now involving 
lost function in the second and third fingers, such that 
there is essentially loss of use of the hand.  Thus, the 
veteran claims that he is entitled to a higher disability 
evaluation that includes consideration of decreased grip, 
decreased strength, and numbness, which he alleges results in 
no effective function of the hand, as well as special monthly 
compensation for loss of use of the hand.  See 38 C.F.R. §§ 
4.63 (loss of use of hand or foot), 4.71a, Diagnostic Code 
5125 (loss of use of hand).  See also 38 U.S.C.A. § 1114(k) 
and 38 C.F.R. § 3.350(a) (special monthly compensation).  

The veteran's left hand disability is evaluated under 
Diagnostic Code 5020, which provides the criteria for 
evaluating disability due to synovitis.  Diagnostic Code 5020 
provides that synovitis is rated on limitation of motion of 
affected parts as degenerative arthritis.  Arthritis 
established by x-ray findings is rated on the basis of 
limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010, and 5020.  Although the veteran's synovitis 
has not resulted in arthritis, which is established by x-ray 
findings, the Board finds that it is appropriate to consider 
limitation of motion due to synovitis.

The rating criteria for evaluating disability involving 
single or multiple digits of the hand were amended, effective 
August 26, 2002.  The RO has not considered the veteran's 
claim in the context of these regulatory changes, nor has the 
veteran had an opportunity to pursue his claim in that 
context.  While the rating criteria for the ring finger 
impairment does not appear to have changed, a note under 
Diagnostic Code 5227 now requires that a medical 
determination must ". . .consider whether evaluation as 
amputation is warranted and whether an additional evaluation 
is warranted for resulting limitation of motion of other 
digits or interference with overall function of the hand."  

In addition, the veteran's scar is rated under 38 C.F.R. § 
4.118.  The schedular criteria by which scars are rated were 
also revised since the veteran's claim was filed.  The new 
criteria have been in effect since August 30, 2002. 67 Fed. 
Reg. 49,590-49,599 (July 31, 2002).  The veteran has not been 
put on notice of the changed regulations and given the 
opportunity to argue his case with respect to these changes 
as well.  A remand will ensure due process of law, and avoid 
the possibility of prejudice.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).

To that end the veteran should undergo additional VA 
examination to obtain findings specific to the rating 
criteria for an increased evaluations for the veteran's right 
third finger disability.  The examiner should also render 
findings as to extent of functional loss due to pain and/or 
weakness, to include with repeated use and during flare-ups.  
See 38 U.S.C.A. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 
202 (1995).

The veteran is hereby advised that failure to report to any 
scheduled VA examination, without good cause, may well result 
in a denial of the claim.  See 38 C.F.R. § 3.655 (2004).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to report 
to any scheduled examination, the RO should obtain and 
associate with the record any notice(s) of the examination(s) 
sent to the veteran.  Prior to arranging for the veteran to 
undergo examination, the RO should obtain and associate with 
the record all outstanding pertinent medical records from any 
other source(s) or facilities identified by the veteran.

With regard to the veteran's claim for entitlement to a 10 
percent rating under 38 C.F.R. § 3.324, the Board finds that 
this issue is inextricably intertwined with his claims for 
increased ratings, since granting a compensable rating for 
any service-connected disability would render a claim under 
38 C.F.R. § 3.324 moot.  If the foregoing development and 
adjudication does not result in the assignment of at least 
one 10 percent evaluation, the RO will be required to make a 
determination with respect to the veteran's potential 
entitlement to a 10 percent rating under 38 C.F.R. § 3.324 
(2004).  The initial determination on this matter must be 
made by the regional office subject to review by the Board.

Additionally, while the case is in remand status, the RO 
should provide appropriate notice under the Veterans Claims 
Assistance Act of 2000 (VCAA).  Specifically, the veteran 
should be informed as to what evidence the VA would obtain, 
and what evidence he would be responsible for obtaining.  See 
38 U.S.C.A. § 5100 et. seq. (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Final adjudication by the 
Board cannot be undertaken without this notice.  See 
Quartuccio.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  Compliance requires that the 
veteran be notified of any information, 
and any medical or lay evidence, not 
previously provided to the Secretary, 
that is necessary to substantiate each 
claim.  A general form letter, prepared 
by the RO, not specifically addressing 
the disabilities and entitlement at 
issue, is not acceptable.  The letter 
should inform the veteran of which 
portion of the information and evidence 
is to be provided by the veteran and 
which part, if any, VA will attempt to 
obtain on behalf of the veteran.  After 
the veteran has been given notice as 
required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), (see also 
Quartuccio, supra), he should be given 
the opportunity to respond.  He must also 
be specifically informed to submit all 
evidence that he has on these claims.  
See 38 C.F.R. § 3.159.

2.  The RO should take appropriate steps 
to obtain any pertinent evidence and 
information identified but not provided 
by the veteran, to include records of 
private medical treatment, if the veteran 
has provided sufficiently detailed 
information to make such requests 
feasible.  The veteran's assistance 
should be requested as needed in 
obtaining these records.  In any case, 
the RO should document attempts to ensure 
all contemporary records of pertinent VA 
treatment or evaluation are associated 
with the claims files.  Occupational 
therapy records should be obtained.  If 
the RO is unable to obtain any pertinent 
evidence identified by the veteran, it 
should so inform the veteran and request 
him to submit the outstanding evidence.

3.  Thereafter, the veteran should be 
referred for a VA examination to 
determine the nature and severity of his 
service connected left hand disability 
with full reporting of orthopedic and 
neurological findings.  Prior to the 
examination, the claims folders must be 
made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  The examination should include 
any diagnostic testing that is deemed 
necessary for an accurate assessment and 
the examiner should review the results of 
any testing prior to completing the 
report.  The physician should describe in 
detail all symptoms reasonably 
attributable to the service-connected 
left third metacarpal disability and its 
current severity.  

In examining the left third finger the 
examiner should indicate the range of 
motion expressed in degrees, including 
the specific limitation of motion due to 
pain, and state the normal range of 
motion.  The examiner should opine 
whether an additional evaluation is 
warranted for resulting limitation of 
motion of other digits or interference 
with overall function of the hand. 

Further, the examiner should offer 
opinion as to whether, in view of the 
overall functional limitations imposed by 
the veteran's left third finger 
disability, it is at least as likely as 
not that such disability is comparable to 
(1) favorable or unfavorable ankylosis of 
the right third finger; or (2) amputation 
of the finger.  If disability comparable 
to amputation of the finger is found, the 
examiner must indicate whether such 
amputation is more consistent with 
amputation (a) at the distal joint or 
through the proximal phalanx; (b) at the 
metacarpophalangeal joint or through 
proximal phalanx; or (c) with metacarpal 
resection.

The examiner is asked to describe any 
manifestations of the service-connected 
disability that involve the third 
metacarpal and the extent to which such 
manifestations impact the overall 
disability of the left hand.  To the 
extent applicable, the examiner should 
determine whether any effective function 
of the left hand remains.  All opinions 
and conclusions expressed by the examiner 
must be supported by a complete 
rationale.

4.  Thereafter, the veteran should be 
referred for an appropriate VA 
examination to more accurately determine 
the nature and severity of his service 
connected scar.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folders must 
be made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.

The examiner should describe the extent 
of disfigurement or deformity resulting 
from the disability, noting the presence 
(or absence) and extent or area of tissue 
loss, distortion, measured area of any 
scarring, depression or elevation, 
adherence to underlying tissue, hypo-or 
hyperpigmentation, type and measured area 
of abnormal skin texture, and area of 
indurated or inflexible skin.  

The examiner should also note whether the 
scar is deep (exhibiting soft tissue 
damage), whether there is present or 
absent poor nourishment, repeated 
ulceration, exfoliation, exudation, 
itching tenderness, marked disfigurement, 
extensive lesions and pain on objective 
demonstration, and/or a limitation of 
function associated therewith.  

6.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folders.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  If he fails to report for the 
examination(s), the medical center should 
provide certification as to the address 
to which notice was sent, and should 
affirmatively indicate that the notice 
was not returned as undeliverable.

7.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim by 
evaluating all evidence obtained after 
the last statement or supplemental 
statement of the case was issued. (to 
include the former and all revised 
criteria for rating scars - 38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (pre August 
30, 2002); Diagnostic Code 7805 (post 
August 30, 2002).  If the benefit sought 
on appeal remains denied, the RO must 
furnish the veteran and his 
representative an SSOC and allow them a 
reasonable period of time to respond.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



